DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 07/18/2022 in which claims 17-18 have been amended while claims 1-16,19-48 have been canceled. By this amendment, claims 17-18,49-63 are still pending in the application.
Allowable Subject Matter
Claims 17-18,49-63 (renumbered 1-17) are allowed over the prior art of record.
The prior art of record fails to disclose or suggest an electric vehicle charger comprising among other patentable features, as 
In claim 17: “an electric power supply…a motorized cart having the electric power supply mounted thereon …a control and communication system connected with the motorized cart so that the electric vehicle charger can move from the first location to the second location…the control and communication system further comprising a non-transitory computer readable storage medium having computer readable program code to: scan for an electric vehicle charge request; obtain a location of the electric vehicle if a request is detected; move to a location proximate to the electric vehicle; establish a power connection to charge the electric vehicle; monitor charging status; and terminate charging when a desired level of charging is reached”.
As in claim 18: “an electric power supply…a motorized cart having the electric power supply mounted thereon …a control and communication system connected with the motorized cart so that the electric vehicle charger can move from the first location to the second location……the control and communication system being connected with the robotic arm to control the movement of the robotic arm in addition to controlling movement of the electric vehicle charger; the control and communication system further comprising a non-transitory computer readable storage medium having computer readable program code to: scan for an electric vehicle charge request; obtain a location of the electric vehicle if a request is detected; move to a location proximate to the electric vehicle; establish a power connection to charge the electric vehicle; monitor charging status; terminate charging when a desired level of charging is reached; determine if the electric power supply is sufficient to charge another electric vehicle, if the power supply is sufficient then repeat scan for the electric vehicle charge request, if not sufficient then move to a base station to recharge”.
Claims 49-63 depend directly from claim 17 and thus are also allowed for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        August 17, 2022